Title: To George Washington from Nicholas Pariset, 13 December 1793
From: Pariset, Nicholas
To: Washington, George


          
            Sir
            Trenton [N.J.] December 13th 1793.
          
          I flatter myself with a hope that you will pardon the liberty I have taken to dedicate
            to your Excellency this Small performance. my labour
            Shall be amply rewarded if it meets with Your Excellency’s approbation.
          I purpose presenting it to the Congress for their acceptance as the “Book of the
            Discipline of the Cavalry of the United States.” I am with great Respect, Your
            Excellency’s Most obedient humble servant
          
            Nas Pariset
          
        